DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected based on lack of positive antecedent basis of “the endpoint associated with the packet” on line 6 and “the packet made available in a slot in the ring” on line 9.
Claims 2-7 are rejected because they depend on claim 1.
Claim 4 is rejected based on lack of positive antecedent basis of “the endpoint address”.
Claims 9-18 are rejected because it is not clear how the machine-readable medium can be configured to perform various functions as recited in each claim. The code which is executed by the gateway is configured to perform the steps noted in claim 8. It is the executing code that performs the functions not the medium itself.
Claim 11 is rejected because it depends on itself.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 8,9,19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,11, and 13-17 of U.S. Patent No. 10,963,407 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are directed to a machine readable medium storing code which when executed by a gateway performs the steps of the method claims in the patent.

Application
‘407 patent
8. A non-transitory machine-readable medium storing code, which when executed by a gateway, is configured to: receive a notification from an endpoint regarding a packet made available in a ring associated with the endpoint; access the ring with an RDMA read request; retrieve the packet made available in the ring; and forward the packet on an external network.
10. A method comprising: receiving, by a gateway, a notification from an endpoint regarding a packet made available in a ring associated with an endpoint; accessing, by the gateway, the ring with an RDMA read request; retrieving, by the gateway, the packet made available in the ring; forwarding, by the gateway, the packet on an external network; and detecting, by the gateway, a state of the endpoint, wherein the state is an idle state.
The non-transitory machine-readable medium of claim 8, further configured to store the packet in a slot of the ring, and wherein the ring is an available virtIO ring.
11. The method of claim 10, further comprising storing, by the endpoint, the packet in a slot of the ring, and wherein the ring is an available virtIO ring.
19. A non-transitory machine-readable medium storing code, which when executed by a gateway, is configured to: receive a packet address of a packet; locate an endpoint associated with the packet based on destination address information in the packet; issue an RDMA read request to the endpoint to retrieve the packet made available in a slot in a ring at the endpoint; temporarily store the packet at the gateway; and issue an RDMA write request to indicate that the slot can be reused.
13. A method comprising: receiving, by a gateway, a packet address of a packet; locating, by the gateway, an endpoint associated with the packet based on destination address information in the packet; issuing, by the gateway, an RDMA read request to the endpoint to retrieve the packet made available in a slot in a ring at the endpoint; temporarily storing, by the gateway, the packet at the gateway; and issuing, by the gateway, an RDMA write request to indicate that the slot can be reused.
20. The non-transitory machine-readable medium of claim 19, wherein at least one of (i) the rings are virtIO rings, (ii) the destination address information is stored in a packet header, (iii) the endpoint address is a MAC address, and (iv) the RDMA read request is issued to a used virtIO ring.
14. The method of claim 13, wherein the ring is a virtIO ring.
15. The method of claim 13, wherein the destination address information is stored in a packet header.
16. The method of claim 13, wherein the endpoint has an endpoint address associated with the destination address information, and wherein the endpoint address is a MAC address.
17. The method of claim 13, wherein the RDMA read request is issued to a used virtIO ring.

With respect to application claims 8 and 19, the claims recite a machine readable medium storing code which when executed by a gateway performs the noted steps. The patent method claims each state that the steps are performed by a gateway. The application claims are directed to a different category of invention but they are still directed to the steps of the method in the patent claims. The patent claim includes one extra step that is not in claim 8, but it otherwise contains all of the same operations.
With respect to claim 20, it recites “at least one of” the various functions/steps which are set forth in patent claims 14-17.

Allowable Subject Matter
Claims 1-7 and 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186